Order entered May 7, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00036-CV

              SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                 JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                              V.

 EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
    OF HOULLION FAMILY, LP, AND HOULLION FAMILY, LP, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-13053

                                          ORDER
       We GRANT appellants’ May 4, 2015 motion for an extension of time to provide this

Court with the name, State Bar number, address, and telephone number of new counsel.

Appellants shall provide the above-required information by JUNE 5, 2015. Failure to provide

the information by JUNE 5, 2015, will result in the dismissal of appellants Seikilos Holdings,

LLC and Seikilos FX Studios, LLC as parties to this appeal. See TEX. R. CIV. P. 7; Kunstoplast

of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE